Citation Nr: 1504887	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected status post fusion right ankle with hammer toe, cavus deformity, right calf atrophy, and shortening of the right leg.

2.  Entitlement to service connection for basal cell carcinoma.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to compensable evaluation for residuals of a left hand fracture.

5.  Entitlement to compensable evaluation for hypertension.

6.  Entitlement to an evaluation in excess of 10 percent for residuals of right elbow compression with a history of ulnar neuropathy and carpal tunnel syndrome.  

7.  Entitlement to an initial evaluation in excess of 40 percent for status post fusion right ankle with hammer toe, cavus deformity, right calf atrophy, and shortening of the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to March 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 1996 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's December 2009 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  However, in May 2012 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2014).

Additional evidence, to include a October 2012 VA examination report for tinnitus, has been received by VA subsequent to the most recent January 2012 supplemental statement of the case (SSOC); however, in light of the disposition below granting entitlement to service connection for bilateral hearing loss in full, a remand for RO consideration and issuance of another SSOC is not warranted.  See 38 C.F.R. § 20.1304(c) (2014).  


The issues of entitlement to service connection for a right knee disability and basal cell carcinoma, entitlement to compensable evaluations for residuals of a left hand fracture and hypertension, entitlement to an evaluation in excess of 10 percent for residuals of right elbow compression with a history of ulnar neuropathy and carpal tunnel syndrome and entitlement to an initial evaluation in excess of 40 percent for status post fusion right ankle with hammer toe, cavus deformity, right calf atrophy, and shortening of the right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board grants entitlement to service connection for bilateral hearing loss.  This award represents a grant of this specific benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's duty to notify or assist is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

At the October 2008 VA audiological examination, the Veteran reported military noise exposure as a helicopter mechanic and crew chief to helicopter and flight line operations throughout his military career.  In a May 1984 service treatment record, titled Report of Medical History, the Veteran indicated hearing loss.  Additionally, a May 1995 service treatment record stated the Veteran had mild hearing loss in all frequencies.  A June 1991 service treatment record, titled Report of Medical Examination noted mild low frequency hearing loss.  Moreover, the Veteran's DD 214 documents that his military occupational specialty was Aerospace Maintenance.  As the Veteran's service treatment records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing.

The Veteran was afforded a VA audiological examination for hearing loss in October 2008.  The VA examiner provided a diagnosis of bilateral sensorineural hearing loss.  October 2008 VA audiometric testing revealed bilateral hearing loss disability for VA purposes in both ears.  Id.  Thus, the current disability element for bilateral hearing loss is established by the evidence.  The question remaining for consideration is whether the Veteran's current disability of hearing loss is related to the in-service noise exposure.

As to the origin of the Veteran's hearing loss, the October 2008 VA examiner opined that service treatment records were silent for hearing loss, significant hearing threshold shift or complaints/diagnosis of tinnitus.  The October 2008 VA examiner stated that medical literature indicates that noise-induced hearing loss occurs at the time of exposure not after the noise has ceased.  Thus, the VA examiner determined that this Veteran's current bilateral hearing loss was less likely as not the result of acoustic trauma that occurred during military service.  

However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Notably, at the October 2008 VA examination the Veteran reported civilian noise exposure as a boat mechanic and recreational noise exposure with respect to motorcycling but, as with in-service noise exposure, stated that hearing protection was usually worn during such exposure.  Moreover, the October VA examiner did not address the service treatment records indicating hearing loss during service as noted above, but in fact, stated the opposite - that there was no indication of hearing loss during service.  Thus the October 2008 VA examination report is of little evidentiary value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Moreover, the Veteran has consistently stated that he has experienced hearing loss during and since service.  Specifically, in his May 2009 NOD, the Veteran stated that since the mid to late 1980s he persistently told military health care provides that he did not hear well, especially the human voice in high background noise situations.  The Veteran is competent to report observable symptoms such as hearing difficulty, because such symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statement regarding the onset of his symptoms pertaining to his hearing difficulty to be credible and is accorded significant evidentiary weight.  Furthermore, as noted above, hearing difficulty was documented during service.  Thus, the Veteran's credible statements, combined with other evidence regarding his hearing loss disability, are probative.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is etiologically related to noise exposure in service. When resolving doubt in the Veteran's favor, the Board finds that the bilateral hearing loss is in fact related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



REMAND

The Veteran appealed, in part, an August 1996 rating decision which granted service connection for status post fusion of the right ankle with internal fixation, and assigned a 20 percent initial evaluation.  In April 1998, the Board, in part, remanded the claim for additional development and consideration.  In a January 2000 rating decision the RO readjudicated the claim and assigned a 40 percent rating from April 1, 1996, the date service connection was granted.  

The January 2000 rating decision stated the highest schedular evaluation assignable was awarded, and considered such a complete grant of the claim.  But see AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an increased evaluation remains viable on appeal when an increase to less than the maximum evaluation is made during the pendency of an appeal).  However, extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2014), was not discussed.  Moreover, the Board is the final arbiter of its jurisdiction.  In this regard, the Board notes that pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), in circumstances where a notice of disagreement (NOD) is filed, but a Statement of the Case (SOC) has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Accordingly, in the circumstances presented in this case, the RO must issue a supplemental statement of the case (SSOC) on the issue of entitlement to an initial evaluation in excess of 40 percent for status post fusion right ankle with hammer toe, cavus deformity, right calf atrophy, and shortening of the right leg.

Similarly, in a May 2009 NOD to the January 2009 rating decision, the Veteran stated he concurred with the evaluation for residuals of right elbow compression with a history of ulnar neuropathy and carpal tunnel syndrome.  However, he then added a caveat to see the following item where he discussed numbness in his fingers.  While the Board notes the RO readjudicated the claim and issued a July 2009 rating decision, the Board finds the May 2009 statement is a NOD as to the evaluation for residuals of right elbow compression with a history of ulnar neuropathy and carpal tunnel syndrome.  Accordingly, the RO must issue an SOC on the issue of entitlement to an evaluation in excess of 10 percent for residuals of right elbow compression with a history of ulnar neuropathy and carpal tunnel syndrome.  Id.  

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this case, the medical evidence, including a September 2009 private treatment record, provided a diagnosis of basal cell carcinoma.  Additionally, the Veteran, in the May 2009 NOD, linked his basal cell carcinoma to 18 years on the flight line with exposure to the sun in the tropics and the hazards of chemicals such as jet fuel hydraulic fluid and synthetic oils.  The Veteran has yet to be afforded a VA examination for the entitlement to service connection for basal cell carcinoma.  As there is at least an indication of a link between the Veteran's basal cell carcinoma and his military service, the Board finds that a VA examination is warranted on remand.  See McLendon, 20 Vet. App. at 81.  

The Board concludes that the August 2008 VA examination is not adequate for the purpose of adjudicating the Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to the service-connected status post fusion right ankle with hammer toe, cavus deformity, right calf atrophy, and shortening of the right leg.  Specifically, the August 2008 VA examination is not adequate as the examiner stated, regarding the Veteran's recent fracture of the right patella being caused or secondary to status post fusion right ankle with hammertoe and cavus deformity, such could not be resolved without resorting to mere speculation.  However, the August 2008 VA examiner did not provide a rationale as to why it would be speculation to make such a determination, thus a new examination is warranted.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes the most recent January 2008 VA examination report for hypertension indicated medication of 10 mg a day was prescribed.  However, in a statement received by VA in April 2008, the Veteran stated his daily dosage was increased to 20 mg, which is also indicated in subsequent medical records.  Furthermore, a January 2009 VA arrhythmias examination report did note the increased medication dosage but did not document the necessary criteria to evaluate the hypertension claim.  Thus, as the severity of the Veteran's symptoms may have worsened and because last VA examination was conducted several years ago, a new VA examination is warranted.  

Likewise, the August 2008 VA examination report and the July 2009 peripheral nerves VA examination report are inadequate to rate residuals of a left hand fracture.  The July 2009 peripheral nerves examination report focused on the Veteran's right elbow condition rather than the left hand.  Additionally, the August 2008 VA examination report is inadequate as it provided a general statement related to several disabilities, including for residuals of a left hand fracture, that additional limitations due to flare-ups cannot be determined without resorting to mere speculation.  However, the August 2008 VA examiner did not provide a rationale as to why it would be speculation to determine make such a determination.   See Jones, 23 Vet. App. at 390.  Thus, for this reason and because the last VA examination was too remote in time to be considered a contemporaneous examination, a new examination is warranted for residuals of a left hand fracture.

In the December 2009 VA Form 9, substantive appeal, the Veteran referenced additional medical records from Eglin Air Force Base (AFB), the VA Hospital in Pensacola (Joint Ambulatory Care Center), the VA Eglin Community Based Outpatient clinic (CBOC) and Dr. H. W.  Thus, the Board finds that the Veteran should also be afforded another opportunity to submit copies of these identified records from Dr. H. W., or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf. All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, updated VA treatment records, from Gulf Coast Veterans Health Care System to include the Eglin CBOC, the Joint Ambulatory Care Center and any other associated outpatient clinics, from May 2010 to the present, and from Elgin AFB (Tricare/non-VA), from December 2010 to the present, should be obtained.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SSOC as to the issue of entitlement to an initial evaluation in excess of 40 percent for status post fusion right ankle with hammer toe, cavus deformity, right calf atrophy, and shortening of the right leg, based on the January 2000 rating decision.  The appellant and his representative should be afforded the appropriate period to respond, before the issue is returned to the Board for appellate consideration, unless otherwise indicated.  

2.  Issue an SOC as to the issue of entitlement to an evaluation in excess of 10 percent for residuals of right elbow compression with a history of ulnar neuropathy and carpal tunnel syndrome, based on the January 2009 rating decision, and afford the appropriate period for response.  Only if a timely substantive appeal is received as to the issue of entitlement to an evaluation in excess of 10 percent for residuals of right elbow compression with a history of ulnar neuropathy and carpal tunnel syndrome, should that issue be forwarded to the Board for appellate consideration.

3.  Obtain the Veteran's recent VA treatment records, from the Gulf Coast Veterans Health Care System to include the Eglin CBOC, the Joint Ambulatory Care Center and any other associated outpatient clinics, from May 2010 to the present, and from Elgin AFB (Tricare/non-VA), from December 2010 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Contact the Veteran and request that he identify all providers (VA and non-VA) of medical treatment for the disabilities at issue, obtain the necessary authorization from the Veteran, and then attempt to obtain all identified records (not already of record), to include records of treatment from Dr. H. W., and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

5.  Thereafter, schedule the Veteran for VA examinations to determine the nature and etiology of his basal cell carcinoma and any diagnosed right knee disability.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examinations.  

(a.)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed basal cell carcinoma was present in service, was caused by service, is otherwise related to service.  

The VA examiner should give consideration to the Veteran's theory that his basal cell carcinoma is related 18 years on the flight line with exposure to the sun in the tropics and the hazards of chemicals such as jet fuel hydraulic fluid and synthetic oils.

(b.)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right knee disability was present in service, was caused by service, is otherwise related to service.  

(c.)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any right knee disability that is diagnosed was caused by, or aggravated by, the Veteran's service- status post fusion right ankle with hammer toe, cavus deformity, right calf atrophy, and shortening of the right leg.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided. 

6.  Schedule the Veteran for VA examinations to determine the current severity of his service-connected disabilities of hypertension and residuals of a left hand fracture.  The claims folder must be provided to the examiner(s) in conjunction with the examinations.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must provide a complete rationale for any opinion expressed.

7.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

8.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


